Citation Nr: 1443575	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for septic arthritis and infections of the left knee, status post total knee replacement, to include as secondary to the service-connected scar and residuals, laceration of the right forearm.

2.  Entitlement to service connection for celiac disease, to include as secondary to the service-connected scar and residuals, laceration of the right forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in  August 2012 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record. 


FINDINGS OF FACT

1.  The Veteran's septic arthritis and infections of the left knee, status post total knee replacement, are not causally or etiologically related to service, including to his service-connected scar and residuals, laceration of the right forearm.

2.  The Veteran's celiac disease is not causally or etiologically related to service, including to his service-connected scar and residuals, laceration of the right forearm.


CONCLUSIONS OF LAW

1.  The criteria for service connection for septic arthritis and infections of the left knee, status post total knee replacement, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for celiac disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, July 2010, August 2010, and September 2010 letters fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains STRs and VA treatment records.  The Veteran had a VA examination in August 2010.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The RO made a formal finding in August 2010 that the Veteran's complete STRs are unavailable.  In the absence of the presumed destroyed STRs, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including VA treatment records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  




II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran is claiming service connection for septic arthritis and infections of the left knee, status post total knee replacement, and for celiac disease, to include as secondary to the service-connected scar and residuals, laceration of the right forearm.

The STRs show that in November 1976 the Veteran sustained a laceration to the right forearm.  On an April 1977 medical history report the Veteran did not indicate any complaints regarding his knees or stomach.  On the April 1977 separation examination his lower extremities and abdomen were normal.

The Veteran wrote in a February 2009 statement that when he was treated for an infection in his right arm after an in-service injury, he was told by a doctor that it was not clear that the infection was gone and that it could lay dormant for years before reappearing.  In December 2008 he broke his leg, and he felt that the infection he had in 1976 returned in his left knee.  He was diagnosed with celiac disease in 2009, and wrote that he was treated for symptoms of it during service.  

In June 2010 the Veteran wrote that in August 2009 his doctor told him that celiac disease had been in the Veteran's body since he was in the Navy and came to the surface because of infection.  The Veteran also wrote that it had been in his body since birth and came to the surface because of infection.

In December 2008 the Veteran was in a motor vehicle accident in which he broke his left leg, necessitating an external fixation.  At January 2009 treatment he reported being unable to move his leg without pain.  The Veteran developed a septic left knee with pin tract infections, which required six weeks of intravenous treatment.  He had recurrence of septic arthritis with MSSA and burkholderia cepacia in May 2009, and was treated with joint washout and six weeks of intravenous treatment.  September 2009 VA treatment records indicate that in July 2009 the Veteran had complained of abdominal pain and that celiac disease antibodies were positive.  In October 2009 he underwent additional surgery with antibiotic spacer placement, followed by additional intravenous treatment, and in January 2010 he underwent a total left knee replacement.  Subsequent VA treatment records indicate left knee infection related to MRSA and that the Veteran had additional surgeries.

The Veteran had a VA examination in August 2010.  It was noted that during service he had a staph infection in the suprapubic area and a second infection on the right forearm for which he was treated with intravenous antibiotics.  The Veteran fractured his left femur in a 2008 automobile accident, and the wound became infected.  Eight surgeries were required to treat the infection.  The left knee was free from infection at the time of the VA examination.

The Veteran complained of swelling, stiffness and pain in the left knee, and he needed an assistive device to walk.  In regards to celiac disease, the Veteran complained of nausea, diarrhea, constipation, and abdominal pain.  He had rapid weight loss and developed diarrhea in 2009.  A gastroenterologist advised the Veteran that he had a lot of scarring in his intestines and that the recent infection triggered an onset.  The Veteran also reported various food intolerances, diarrhea, and constipation extending back to 1974.

The examiner opined that it was less likely as not that the Veteran's celiac disease, including any complications, was related to the in-service treatment for staph infection.  The examiner noted that a review of the medical records corroborates the Veteran's contention of a temporal relationship between the left knee infection and celiac disease.  However, a causal relationship was unlikely.  Celiac disease is strongly related to an underlying genetic defect.  While certain infectious agents, such as campylobacter, have been known to trigger the onset of celiac disease, the examiner could not locate any studies showing a connection between the staph infection the Veteran had and celiac disease. The examiner also noted that there was no medically plausible mechanism by which an infectious agent could persist over a period of approximately 33 years and emerge as a new infection.  The Veteran's knee infection may have been caused by the same genus, species and subspecies of staph infection as the in-service infection.  However, staphylococci are common skin and mucous membrane flora residing in most individuals, and will opportunistically establish infection when the skin is breached.  Therefore, staphylococci do not persist in the sense of a unique pathologic agent which re-emerges to cause disease.

The Veteran testified at the August 2012 hearing that the stress from the 2009 infection brought the MRSA to the surface and that it was hereditary.  He felt that the infection in the blood stream from the in-service injury caused the left knee infection and celiac disease.

While the Veteran has made statements to the effect that his left knee disability and celiac disease are related to the in-service infection to the right arm, he is not competent to make such a determination.  Given the complexity of rendering the medical diagnoses involved and the reasons for their manifestations, determinations such as these require medical knowledge and expertise.  The Veteran does not have such knowledge or expertise.  Accordingly, his statements, especially on etiology, are not competent and are afforded no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

There are no competent opinions of record indicating that there is a connection between the left knee septic arthritis and infections of the left knee and celiac disease and the Veteran's active service, to include the in-service right arm infection.  

The only competent opinion of record was from the VA examiner.  The examiner opined that it was less likely as not that the Veteran's celiac disease, including any complications, was related to the in-service treatment for staph infection.  The opinion can be given probative value because the examiner gave a thorough rationale that was based on the Veteran's history and medical literature.  While the examiner did not explicitly state that it was less likely than not that the left knee septic arthritis and staph infection were related to service, the rationale included discussion of the left knee.  The examiner noted that there was no medically plausible mechanism by which an infectious agent could persist over a period of approximately 33 years and emerge as a new infection.  Therefore, the totality of the examiner's statement indicates that the left knee was included in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  It was noted that while the Veteran may have had the same type of staph infection in 2009 that he had in service, staphylococci do not persist in the sense of a unique pathologic agent which re-emerges to cause disease.  In addition, the examiner's opinion indicates that he felt it was less likely than not that the left knee infection and celiac disease was aggravated by the in-service infection.  The examiner's discussion indicates that he felt the celiac disease was genetic and was not related to an infection, and that it was not medically plausible for the right arm infection from service to have persisted during the 33 year gap until the left knee infection.  

Because the evidence preponderates against the claim of service connection for septic arthritis and infections of the left knee, status post total knee replacement, and celiac disease, to include as secondary to the service-connected scar and residuals, laceration of the right forearm, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for septic arthritis and infections of the left knee, status post total knee replacement, to include as secondary to the service-connected scar and residuals, laceration of the right forearm, is denied.

Service connection for celiac disease, to include as secondary to the service-connected scar and residuals, laceration of the right forearm, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


